department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug uniform issue list uep catr legend taxpayer a ira x account b year year date date date month month company b financial advisor n amount c dear this is in response to letters dated date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code page the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a asserts that on date he received a distribution from ira x an individual_retirement_account described in sec_408 of the code which taxpayer a maintained with company b of amount c and that his failure to accomplish a rollover of amount c into a roth_ira described in sec_408a of the code was due to errors committed by his financial advisor during month of year taxpayer a was forced to retire from his occupation due to a medical disability and began receiving substantially_equal_periodic_payments from ira x an annual payment of amount c was distributed in month of each year and deposited in account b a non-ira account which taxpayer a also maintained with company b authorization for the automatic transfer of each annual payment into account b in year taxpayer b signed an on date taxpayer a a customer of financial advisor n for over twenty years culminated eleven phone conversations with financial advisor n the phone calls began in the previous month and dealt with the possibility of taxpayer a’s rolling over his annual payments into a roth_ira as a result of the date conversation taxpayer a and financial advisor n agreed that the automatic transfer of amount c to taxpayer a’s non-ira account would not be made until taxpayer a requested it to be made financial advisor n specifically - agreed to take the necessary action to prevent the automatic distribution financial advisor n failed to take the necessary steps and contrary to taxpayer a’s instructions amount c was distributed and automatically transferred to taxpayer a’s non-ira account account b during the next five months taxpayer a was occupied with family medical emergencies and as a result he did not realize that amount c had been distributed in month on date taxpayer a discovered the error but the 60-day period for a rollover of amount c into a roth_ira had expired taxpayer a has not used amount c for any purpose based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount c contained in sec_408 of the code the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers page sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 a sec_408a of the code and regulations thereunder define and provide the rules applicable to rollovers into roth iras including the rule that permits amounts from a traditional_ira to be converted to a roth_ira sec_408a of the code provides that no rollover_contribution may be made to a roth_ira unless it is a qualified_rollover_contribution sec_408a of the code provides that for purposes of sec_408a the term qualified_rollover_contribution includes a rollover_contribution from an page individual_retirement_plan when such rollover_contribution meets the requirements of sec_408the code sec_408a of the code provides rules applicable to rollovers into roth iras from other eligible retirement plans including the rule that permits amounts from a traditional_ira to be converted to a roth_ira sec_408a of the code provides in relevant part that notwithstanding sec_408 in the case of any distribution to which this paragraph applies there shall be included in gross_income any amount which would be includable were it not part of a qualified_rollover_contribution sec_408a provides that sec_72 10-percent additional tax on early distributions from qualified_retirement_plans does not apply to a distribution to which sec_408a applies sec_408a provides that a conversion of an ira other than a roth_ira to a roth_ira shall be treated as a distribution under sec_408a sec_1_408-4 of the federal_income_tax regulations the i t regulations question and answer-1 a provides that an amount in a traditional_ira may be converted to an amount in a roth_ira as long as the modified_adjusted_gross_income requirements of a-2 a are satisfied and as long as the amount contributed into the roth_ira satisfies the requirements for a rollover_contribution found in sec_408 of the code sec_1_408a-4 of the i t regulations q a-1 c provides that a conversion is treated as a distribution from the traditional_ira and a qualified_rollover_contribution to the roth_ira for purposes of sec_408 and sec_408a of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with taxpayer a’s assertion that his failure to accomplish a rollover of amount c into a roth_ira was due to errors committed by his financial advisor therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount c from ira x pursuant to this ruling letter taxpayer a is granted a period not to page exceed days as measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount not to exceed amount c to a roth_ira or iras described in code sec_408a provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such contribution the contribution will be considered a rollover_contribution to a roth_ira within the meaning of code sec_408 this ruling is limited to a request for a waiver of the 60-day rollover period no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or the regulations which may be applicable thereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact se t ep ra t3 please address all correspondence to sincerely yours fo once employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
